Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claim 1-20 are pending and under examination. 

Priority
	The instant application is a continuation of 16/359,102 filed on 3/20/2019, which is a continuation of 15/597,541 filed on 5/17/2017, which is a continuation of 14/758,873 filed on 7/1/2015, which is a national stage application of PCT/US2013/074388 filed on 12/11/2013, which claims priority from US provisional applications 61/814,944 filed on 4/23/2013, 61/807,629 filed on 4/2/2013, and 61/735,852 filed on 12/11/2012.  

Objections and Rejections Withdrawn
	The objection over 9 and 18 is withdrawn per applicant’s addition of “and” in the appropriate places.
	The objection over claim 20 is withdrawn per applicant’s deletion of a) and b) in the claim.  
	The rejection under USC 112(b) over claim 2 and over claims 3-6 for dependence on itself is withdrawn per applicant’s amendment to place dependency on claim 1.  
	The rejection under USC 112(b) over claim 2 for antecedent basis of “the calcium chelator” is withdrawn per applicant’s amendment to claim 2.  
	The rejection under USC 112(b) over claim 3 for lack of antecedent basis is withdrawn per applicant’s amendment to claim 2.  
	The rejection under USC 112(b) over claims 4 and 5 for lack of antecedent basis is withdrawn per applicant’s amendment to claim 2.  
	The rejection under USC 112(b) over claim 6 for lack of antecedent basis is withdrawn per applicant’s amendment to claim 2.  
	The rejection under USC 112(b) over claims 7, 16 and 20 and claims 8 and 17 for lack of antecedent basis is withdrawn per applicant’s amendment to claim 2. 
	The rejection under USC 112(b) over claim 10 for antecedent basis is withdrawn per applicant’s amendment to claim 2.  
	The rejection under USC 112(b) over claim 15 for the ratio is withdrawn per applicant’s amendment to the claim.  
	The rejection under USC 103 over Zawko and Na is withdrawn per applicant’s statement under USC 103(c ).  
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The applied reference has a common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Applicant is reminded that the claims are examined under pre-AIA  and the standard for addressing a 103 rejection with a reference being used under USC 102(e) is to make a statement in the arguments under USC 103(c) (see MPEP 2146).  

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayes US 8946194 (Earliest effective US priority to October 2010, different inventive entity; related to US 2019/0216933) and Na (Journal of Materials Science, online June 3, 2012, volume 23, pages 2303-2313; cited in applicant’s new IDS).  
Claims 1, 9, and 18 are drawn to systems/products including hydrogels with hyaluronic acid and crosslinked alginate (crosslinked with multivalent cation or more specifically calcium in claim 1) and a sequestering agent for the multivalent cation or more specifically calcium chelator in claim 1), where the hydrogel is configured to leach hyaluronic acid and the hydrogel is not templated by a crystal (hydrogel formed around a crystal/crystalline form).  
A chelator is also a sequestering agent and if the prior art provides for a chelator, it will also read on sequestering agent.  
The phrase “the hydrogel film is configured so its bioresorbability increases in response to applying the calcium chelator to the hydrogel film" indicates a property of the hydrogel film of calcium crosslinked alginate when exposed to a calcium chelator.  If the prior art teaches the claimed components and structure, yet is silent to bioresorbability, it will be expected to have this property (see MPEP 2112).  Additionally, the hydrogel film and the calcium chelator or sequestering agent are viewed as separate entities within the kit, so the prior art may teach these as being separate components.  In the instant case, it is the calcium crosslinked alginate that provides the film the capability to be bio-resorbed when a calcium chelator is applied.  Therefore, the claim dictates the chemical and structural features to allow for the "configuration."  One of ordinary skill in the art would place the calcium crosslinked alginate in locations of the film that would be accessible to the calcium chelator.  
It is also noted that hyaluronic acid is also a macromolecule that is known to have certain therapeutic benefits, so hyaluronic acid would also qualify as a therapeutic agent of the claims.  
Hyaluronic acid by nature is mucoadhesive, and thus, a composition having mucoadhesive compounds will have a degree of mucoadhesiveness (MPEP 2112).  That mucoadhesiveness will be expected to increase when a calcium chelator decompartmentalizes any compartmentalized hyaluronic acid (HA).  
The properties of mucoadhesiveness, leaching of HA, transparency bioresorbability, and release of agents and what happens to these properties with addition of sequestering agent/chelator is determined on the components of the hydrogel.  Since the prior art allows for such a hydrogel with calcium crosslinked alginate and uncrosslinked hyaluronic acid along with a calcium chelator, the system provided in Zawko will have these functional properties of the instant claims (see MPEP 2112).  
Mayes teaches “An apparatus comprising: uncrosslinked hyaluronic acid included in a hydrogel film; and crosslinked alginate included in the hydrogel; wherein (a) the alginate is crosslinked with calcium, (b) the alginate is crosslinked around the uncrosslinked hyaluronic acid, (c) the hyaluronic acid and the alginate are formed around a network of pores that are backfilled with a backfill material; and (d) the apparatus is included in a kit comprising a chemical component that dissolves the backfill material” (claim 1 of Mayes).  Mayes teaches a calcium chelator in a kit (claim 32 of Mayes).  EGTA, EDTA, and citrate are all common calcium chelators of the art.  Mayes teaches in claim 7 that the hydrogel encapsulates at least one of a drug, growth factor, hormone, protein, and combinations thereof (also see claim 8 of Mayes).  Mayes teaches that the backfilled material may contain small molecules available for growth factor release or drug release (fifth paragraph of detailed description).  Mayes provides for a tunable degradation rate (column 7, lines 52-54).  Mayes provides for pores can contain backfill materials (second paragraph of detailed description and claim 1 of Mayes).  Mayes provides for collagen as well as hyaluronic acid as polymer options (column 3, lines 52-55).  Mayes teaches bilayer (two layer) films (column 8).  Mayes teaches a bilayer (column 8, lines 4-6).  Mayes teaches HA and alginic acid (column 8).  Thus, one of ordinary skill in the art would have been able to utilize other combinations of the polymers taught by Mayes in making two layers of natural polymer components with one layer having crosslinked alginate and HA and the other layer having collagen and another amount of HA.  Additionally, see other claims of Mayes.  
Na teaches hyaluronic acid/mildly crosslinked alginate hydrogels as an injectable tissue barrier (title and abstract).  Na teaches muco-adhesive HA embedded in mildly crosslinked alginate (abstract, section 2.2).  Thus, when HA is released, there will be more available mucoadhesive substance (the HA).  Na provides for alginate hydrogels as carriers for drug delivery (page 2310, first column).  Na provides for release of the HA and dissolving of the uncrosslinked HA and crosslinked calcium alginate in body fluids (comprised of water) (figure 10).  Na does not provide for crystals in its films or for crystal templated hydrogels.  
Even though the references do not specifically address increases in transparency, they do address the dissolving of the hydrogel of calcium crosslinked alginate and uncrosslinked hyaluronic acid when exposed to the chelator/sequestering agent.  As a hydrogel dissolves, its transparency will increase as the layer thins making it easier for light to pass through.  A composition and its properties are inseparable (MPEP 2112).  Thus, since the reference teaches the hydrogel of the claims and a chelating agent, it will be able to provide the same results. 
 	One of ordinary skill in the art at the time of instant invention would have produced a kit with an untemplated (not crystal templated) hydrogel films containing calcium (multivalent cation) crosslinked alginate and uncrosslinked HA; and a multivalent cation chelator by the teachings of the references which allow for the option of no crystal templating.  Mayes and Na are to hydrogels with cation crosslinked alginate and uncrosslinked HA (MPEP 2144.06).  Mayes provides for bilayer structures and other polymers including collagen and hyaluronic acid.  
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of U.S. Patent No. 8728499 in view of Zawko US 8728499. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator.  ‘499 does not provide for types of calcium chelators like in instant claim 2.  Zawko teaches EDTA as a calcium chelator (column 7).  Claims 1, 4, 5, 9-11, 13-15, and 18 contain limitations to the functions of the hydrogel when the chelator/sequestrant is added.  As ‘499 provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties.  Uncrosslinked alginate would amount to the alginate that does not get crosslinked during crosslinking.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10, 13-15, 17-20, and 22-25 of U.S. Patent No. 9662424 in view of Mayes US 8946194. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. Mayes claims provides for backfill material that can be one or both of hyaluronic acid or alginate (does not say crosslinked).  Thus, one of ordinary skill in the art would have also included some uncrosslinked alginate into such an alginate hydrogel.  

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 12, 14-15, 19, 20, 23, 24, 27, 28, 32, and 35 of U.S. Patent No. 8946194 in view of Zawko US 8728499. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. ‘194 does not provide for types of calcium chelators like in instant claim 2.  Zawko teaches EDTA as a calcium chelator (column 7).  Claims 1, 4, 5, 9-11, 13-15, and 18 contain limitations to the functions of the hydrogel when the chelator/sequestrant is added.  As ‘194 provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties.  ‘194 claims provides for backfill material that can be one or both of hyaluronic acid or alginate (does not say it has to all be crosslinked).  

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 12-16 of U.S. Patent No. 10272184. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. As ‘184 provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties.  Uncrosslinked alginate would amount to the alginate that does not get crosslinked during crosslinking.  

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 13-20 of US Patent No. 10442911 that was formerly 15/890,719 (Issue fee paid by applicant, now US Patent 10442911) in view of Zawko US 8728499.  Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator.  Zawko teaches EDTA as a calcium chelator (column 7).  Claims 1, 4, 5, 9-11, 13-15, and 18 contain limitations to the functions of the hydrogel when the chelator/sequestrant is added.  As ‘911 claims provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties. Uncrosslinked alginate would amount to the alginate that does not get crosslinked during crosslinking.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10850011 in view of Mayes US 8946194. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. Mayes claims provides for backfill material that can be one or both of hyaluronic acid or alginate (does not say crosslinked).  Thus, one of ordinary skill in the art would have also included some uncrosslinked alginate into such an alginate hydrogel.  
Response to Applicant’s Arguments
	Applicant provides a statement under USC 103(c ) to Zawko, which overcome the rejection under USC 103 over Zawko and Na in this pre-AIA  application based on continuity.  
	Applicant has not yet provided a similar statement regarding Mayes.  
	Applicant does not address the rejection under obviousness-type double patenting at this time.  Therefore, these rejections are also maintained.  
	If applicant files the additional statement under USC 103(c ) over Mayes and appropriate terminal disclaimers, then the applicant will have allowable claims.  Applicant may file an after final response to address these remaining items.  

Conclusion
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613